NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Submitted May 9, 2012*
                                        Decided May 10, 2012

                                               Before

                                   JOEL M. FLAUM, Circuit Judge

                                    ILANA DIAMOND ROVNER, Circuit Judge

                                    DAVID F. HAMILTON, Circuit Judge

          
No. 11‐3429

SHAWN M. DAVIS,                                      Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of Indiana,
                                                     South Bend Division.
        v.
                                                     No. 3:10CV284 PPS
BELINDA SCHROEDER and CRAIG
SWANSON,                                             Philip P. Simon,
     Defendants‐Appellees.                           Chief Judge.



                                              O R D E R

       Shawn Davis, a pretrial detainee, appeals from the grant of summary judgment
against him in this suit under 42 U.S.C. § 1983, claiming that jail officials violated his right
to due process when they placed him in segregation without a hearing. We affirm.



        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 11‐3429                                                                               Page 2

         Davis was arrested, charged with theft, and booked in the St. Joseph County Jail in
South Bend, Indiana. Because of a prior assaultive felony conviction and past behavior at
the jail, including harassment of a jail officer and battery of another inmate, Deputy Craig
Swanson classified Davis as warranting maximum security. He did so after employing the
Northpointe Decision Tree Objective Jail Inmate Classification System, which jails across the
country use in order to classify inmates by security level. Jail officials adopted Swanson’s
classification and placed Davis in maximum security—segregating him from the general
prison population and allowing him to leave his cell only for court appearances, medical
care, and one hour of recreation per day.

        In accordance with jail procedures, Deputy Belinda Schroeder reviewed Davis’s
classification level after one month. Because Davis did not exhibit behavior problems while
in segregation, Schroeder reclassified him at a “medium high” security level, and Davis
joined the jail’s general population.

        Davis then sued Schroeder and Swanson, alleging that their placing him in
segregation violated his constitutional rights. He suggested that these officers changed his
classification as a pretext to retaliate against him for a prior lawsuit he had filed against
other officers or to discriminate against him based on his race. He also suggested that his
segregation constituted punishment without due process of law.

       The district court granted summary judgment for the defendants, finding
uncontradicted the defendants’ affidavits that Davis was placed in segregation based on his
criminal history and past disciplinary problems at the jail—considerations that constituted a
legitimate basis for separating him from other prisoners. And because his segregation did
not constitute punishment, the court found no due process violation in his not being
afforded a hearing. 

        Davis’s argument on appeal is difficult to parse, but he seems to suggest that the
district court erred in finding no evidence that his segregation was intended to punish him.
He appears to think that his security classification constituted punishment because it was
based on his past crimes and misbehavior at the jail.

       The district court correctly granted summary judgment because Davis presented no
evidence (1) to contradict the defendants’ sworn affidavits that his segregation was
nonpunitive or that his classification was not based on animus, or (2) to show that his
criminal and institutional history should have yielded a different classification. Although
Davis is correct that a pretrial detainee may not be punished without due process, see Bell v.
Wolfish, 441 U.S. 520, 535 (1979), no process is required when a pretrial detainee is
segregated to protect jail staff and other prisoners from his violent propensities, see Higgs v.
No. 11‐3429                                                                                Page 3

Carver, 286 F.3d 437, 438 (7th Cir. 2002); Zarnes v. Rhodes, 64 F.3d 285, 291–92 (7th Cir. 1995).
The district court therefore did not err in finding that Davis was not entitled to a hearing. 

                                                                                     AFFIRMED